 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ELL SHEHEE,                               Case No. 1:16-cv-01346-AWI-BAM (PC)
12                      Plaintiff,                     ORDER OVERRULING PLAINTIFF’S
                                                       OBJECTION TO DEPOSITION WITHOUT
13          v.                                         SCHEDULING ORDER
14   PEREZ,                                            (ECF No. 67)
15                      Defendant.
16

17          Plaintiff Gregory Ell Shehee (“Plaintiff”) is a former civil detainee proceeding pro se in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on Plaintiff’s first

19   amended complaint against Defendant Perez for excessive force in violation of the Fourteenth

20   Amendment.

21          On October 16, 2018, the Court issued a discovery and scheduling order in this action,

22   setting the deadline for completion of all discovery for June 16, 2019. (ECF No. 56.) That order

23   was served on Plaintiff on October 16, 2018, and re-served on Plaintiff on November 8, 2018

24   following Plaintiff’s change of address.

25          Currently before the Court is Plaintiff’s “Objection to an Untimely Deposition without

26   Scheduling Order,” filed June 5, 2019. (ECF No. 67.) Plaintiff appears to object to Defendant

27   Perez’s taking of Plaintiff’s deposition without the Court having issued a scheduling order for

28   discovery.
                                                       1
 1          As noted above, the Court issued a discovery and scheduling order in this action nearly

 2   eight months ago, and the order was served on Plaintiff twice. As it appears Plaintiff’s primary

 3   objection to the taking of his deposition is the lack of a discovery order, and a discovery order has

 4   been issued in this matter, Plaintiff’s objection, (ECF No. 67), is OVERRULED.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     June 5, 2019                                /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
